FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 TAJADDIN RAFAIL ALIYEV,                            No. 19-72701
                       Petitioner,
                                                     Agency No.
                      v.                            A098-516-120

 WILLIAM P. BARR, Attorney
 General,                                             OPINION
                       Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                   Submitted August 17, 2020*
                    San Francisco, California

                      Filed August 24, 2020

     Before: Susan P. Graber, Richard C. Tallman, and
            Richard R. Clifton, Circuit Judges.

                    Opinion by Judge Graber




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                          ALIYEV V. BARR

                            SUMMARY**


                             Immigration

    Granting Tajaddin Aliyev’s petition for review of the
Board of Immigration Appeals’ decision denying his second
motion to reopen asylum proceedings based on changed
country conditions, and remanding, the panel held that the
Board abused its discretion by determining that a non-citizen
who seeks to reopen an earlier application for relief, and
attaches that application to the motion, has failed to attach the
“appropriate application for relief” as required by 8 C.F.R.
§ 1003.2(c)(1).

    Aliyev sought to reopen proceedings for consideration of
the same basis for asylum relief he asserted in his original
asylum application—political opinion—in light of changed
country conditions. The panel explained that the plain and
unambiguous text of § 1003.2(c)(1) does not require someone
in Aliyev’s shoes to attach a new application for relief to a
motion to reopen. Rather, it requires that a non-citizen who
moves to reopen proceedings “for the purpose of submitting
an application for relief” attach to that motion the
“appropriate application for relief.” In this circumstance, the
panel concluded that the “appropriate application for relief”
was Aliyev’s original asylum application, which he attached
to and referenced throughout his motion.

   In a concurrently filed memorandum disposition, the
panel addressed how the Board erred by concluding, in the

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      ALIYEV V. BARR                         3

alternative, that Aliyev did not show the changed country
conditions necessary to avoid 8 C.F.R. § 1003.2(c)(2)’s time
and number bars on his second motion to reopen, and also
addressed two other petitions arising from Aliyev’s journey
through the immigration courts.


                         COUNSEL

Corrine Nikolenko, Nashia, New Hampshire; Michael W.
Schoenleber, Schoenleber & Waltermire PC, Sacramento,
California; for Petitioner.

Joseph Hunt, Assistant Attorney General; Virginia Lum, Trial
Attorney; Office of Immigration Litigation, Civil Division,
United States Department of Justice, Washington, D.C.;
Nancy Friedman, Senior Litigation Counsel, United States
Department of Justice, Washington, D.C.; for Respondent.


                         OPINION

GRABER, Circuit Judge:

    Petitioner Tajaddin Aliyev, a native of the Soviet Union
and a citizen of Azerbaijan, seeks review of the Board of
Immigration Appeals’ (“BIA”) denial of his second motion to
reopen his asylum proceedings. Relying on 8 C.F.R.
§ 1003.2(c)(1), which requires that a non-citizen attach the
“appropriate application for relief” to a motion to reopen, the
BIA denied Petitioner’s motion because he did not attach a
new asylum application to it. Petitioner did, however, attach
his prior asylum application—the one he sought to reopen.
4                        ALIYEV V. BARR

     We have jurisdiction under 8 U.S.C. § 1252. We hold
that the BIA abused its discretion by determining that a non-
citizen who seeks to reopen an earlier application for relief
and attaches that application to the motion has failed to attach
the “appropriate application for relief” as required by
§ 1003.2(c)(1). See Salim v. Lynch, 831 F.3d 1133, 1137 (9th
Cir. 2016) (holding that we review for abuse of discretion the
BIA’s denial of a motion to reopen). We therefore grant the
petition and remand.1

    For our purposes in this opinion, the events that befell
Petitioner in Azerbaijan and that led him to come to the
United States do not affect our analysis. To make a long
story short, Petitioner fled Azerbaijan in 2003 and entered the
United States in October of that year. In 2004, he timely
applied for asylum, fearing persecution on account of
political opinion. An immigration judge denied asylum and
all other forms of relief, and the BIA affirmed. Petitioner
filed his first motion to reopen in 2015, which the BIA
denied.

    In 2018, Petitioner filed a second motion to reopen,
contending that changed conditions in Azerbaijan justified the
untimely second motion, supported his fear of persecution on
account of political opinion, and required the agency to grant
his asylum application. As relevant here, the BIA denied that
motion because Petitioner failed to submit a new asylum


    1
      In a concurrently filed memorandum disposition, we explain how
the BIA erred by concluding, in the alternative, that Petitioner did not
show the changed country conditions necessary to avoid § 1003.2(c)(2)’s
time and number bars on his second motion to reopen. We also resolve
two other petitions arising from Petitioner’s journey through the
immigration courts.
                       ALIYEV V. BARR                         5

application with the motion, even though he attached his
relevant 2004 asylum application and referred to that
application throughout his motion and even though the basis
for the asylum application—political opinion—was the same
as in 2004. The BIA cited § 1003.2(c)(1), which provides, in
relevant part: “A motion to reopen proceedings for the
purpose of submitting an application for relief must be
accompanied by the appropriate application for relief and all
supporting documentation.” Petitioner timely sought our
review.

    The plain and unambiguous text of § 1003.2(c)(1) does
not require someone in Petitioner’s shoes to attach a new
application for relief to a motion to reopen. Instead, it
requires that a non-citizen who moves to reopen proceedings
“for the purpose of submitting an application for relief” attach
to that motion the “appropriate application for relief.” Id.
(emphasis added). The adjective “appropriate” is not defined
in the regulations. Accordingly, we rely on its ordinary
meaning. United States v. Bibbins, 637 F.3d 1087, 1091 (9th
Cir. 2011). “Appropriate” means “suitable or proper in the
circumstances.” New Oxford American Dictionary at 77 (3d
ed. 2010).

    Here, Petitioner sought only to reopen his prior asylum
application because he believed that changed conditions in
Azerbaijan revived his previously denied claim for asylum,
and he sought asylum on precisely the same ground, political
opinion, as he had in his 2004 application. Petitioner attached
to his motion to reopen his prior asylum application (along
with evidence of the changed conditions in Azerbaijan). In
this circumstance, the prior asylum application that Petitioner
sought to reopen is the “suitable or proper” application to
attach. Both from the text of the regulation and from a
6                      ALIYEV V. BARR

practical standpoint, it makes no sense to require someone in
Petitioner’s shoes to submit a new asylum application that is
identical to the earlier application. Indeed, the government
offers no textual defense of the BIA’s interpretation.

    To our knowledge, no published decision has analyzed
the meaning of “appropriate application for relief” in the
circumstances present in this case. The decisions that cite the
pertinent sentence of § 1003.2(c)(1) feature analytically
distinct circumstances. For example, in Gen Lin v. Attorney
General, 700 F.3d 683, 689 n.5 (3d Cir. 2012), the Third
Circuit upheld the BIA’s denial of a motion to reopen where
the petitioner “did not file an accompanying application for
relief of any kind.” By contrast here, Petitioner did attach the
relevant application for relief to his motion to reopen.

    In other cases, the petitioner was denied one or more
forms of immigration relief and later moved to reopen
proceedings to seek an entirely different type of relief that the
petitioner had not sought previously. See, e.g., Young Sun
Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (new
request for adjustment of status); Palma-Mazariegos v.
Keisler, 504 F.3d 144, 147 (1st Cir. 2007) (per curiam)
(same); Waggoner v. Gonzales, 488 F.3d 632, 639 (5th Cir.
2007) (new request for asylum); see also Konstantinova v.
INS, 195 F.3d 528, 530–31 (9th Cir. 1999) (holding that the
BIA abused its discretion by rejecting, under the predecessor
regulation to § 1003.2(c)(1), an unopposed motion to remand,
even when the form of relief sought was new); Matter of
Yewondwosen, 21 I. & N. Dec. 1025, 1027 (BIA 1997)
(holding, under the predecessor regulation to § 1003.2(c)(1),
that the BIA may grant a procedurally defective motion to
remand if the government “affirmatively joins the motion”).
Similarly, in Lin Xing Jiang v. Holder, 639 F.3d 751, 753–54
                            ALIYEV V. BARR                                  7

(7th Cir. 2011), the Seventh Circuit suggested in dictum that
the petitioner had failed to follow § 1003.2(c)(1) where the
petitioner originally applied for asylum on one ground,
unrelated to her religion, and later moved to reopen on an
entirely new ground for asylum: “persecution based on her
Catholic religion.” In all of those circumstances, the
“appropriate application for relief” would, of course, be new
because the petitioner had not applied earlier for the
particular form of relief for which he or she sought to reopen
proceedings.2

    Those cases thus do not resolve the question before us.
For all of the reasons described above, when a petitioner
seeks to reopen proceedings as to the original claim, nothing
in § 1003.2(c)(1) requires the petitioner to attach a new
application for relief instead of his initial (relevant)




    2
      The government cites several of our unpublished dispositions, but
those decisions are not precedential. See 9th Cir. Rule 36-3(a)
(“Unpublished dispositions and orders of this Court are not precedent.”).
Additionally, because the recitation of the facts is brief or non-existent, we
cannot determine whether those decisions involved the precise
circumstances here or whether they involved, as with the published
decisions described in text, circumstances in which the petitioner sought
reopening on a new ground. See, e.g., Hart v. Massanari, 266 F.3d 1155,
1177–78 (9th Cir. 2001) (holding that an unpublished “disposition is not
written in a way that will be fully intelligible to those unfamiliar with the
case, and the rule of law is not announced in a way that makes it suitable
for governing future cases”). Moreover, none of the dispositions offered
any analysis beyond recitation of the regulatory text. In sum, our decision
today likely is fully consistent with our earlier dispositions; to the extent
that our decision conflicts with our earlier dispositions, we are
unpersuaded by their terse analyses.
8                     ALIYEV V. BARR

application for relief. The BIA therefore abused its discretion
by denying Petitioner’s motion to reopen on that ground.

    PETITION GRANTED AND REMANDED.